Name: Commission Regulation (EEC) No 1213/81 of 5 May 1981 establishing the standard average values for customs purposes of citrus fruits and apples and pears
 Type: Regulation
 Subject Matter: character(0)
 Date Published: nan

 7. 5 . 81 Official Journal of the European Communities No L 123/ 15 COMMISSION REGULATION (EEC) No 1213/81 of 5 May 1981 establishing the standard average values for customs purposes of citrus fruits and apples and pears 1570/70 and (EEC) No 1641 /75 to the elements communicated to the Commission in accordance with Article 4 ( 1 ) of Regulation (EEC) No 1570/70 and Article 4 ( 1 ) of Regulation (EEC) No 1641 /75 that the standard average values should be fixed as shown in the Annex to this Regulation, HAS ADOPTED THIS REGULATION : Article 1 THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Commission Regulation (EEC) No 1570/70 of 3 August 1970 establishing a system of standard average values for citrus fruits ( 1 ), as last amended by Regulation (EEC) No 223/78 (2), and in particular Article 2 thereof, Having regard to Commission Regulation (EEC) No 1641 /75 of 27 June 1975 establishing a system of standard average values for the determination of the value for customs purposes of apples and pears (3), as amended by Regulation (EEC) No 224/78 (4), and in particular Article 2 thereof, Whereas it follows from the application of the notes and criteria laid down by Regulations (EEC) No The standard average values provided for in Article 2 ( 1 ) of Regulation (EEC) No 1570/70 and in Article 2 ( 1 ) of Regulation (EEC) No 1641 /75 shall be as shown in the tables in the Annex to this Regulation . Article 2 This Regulation shall enter into force on 8 May 1981 . This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Brussels , 5 May 1981 . For the Commission Karl-Heinz NARJES Member of the Commission ( ») OJ No L 171 , 4. 8 . 1970, p . 10 . (2 ) OJ No L 32, 3 . 2. 1978 , p . 7 . (3 ) OJ No L 165, 28 . 6 . 1975, p . 45 . (4) OJ No L 32, 3 . 2 . 1978 , p . 10 . No L 123/ 16 Official Journal of the European Communities 7. 5 . 81 ANNEX Table I : Citrus fruits Code Description Amount of standard average values/ 100 kg gross Bfrs/Lfrs Dkr DM FF £ Irl Lit Fl £ 1 . Lemons : 1.1  Spain 1 788 345-22 109-74 260-20 29-96 54 504 121-96 23-15 1.2 (deleted) 1.3  Countries in southern Africa 1 683 324-90 103-28 244-88 28-19 51 295 114-78 21-78 1.4  Other African countries and countries on the Mediterranean 1 744 336-72 107-04 253-79 29-22 53 161 118-95 22-58 1.5  USA 1 865 360-04 114-45 271-37 31-24 56 843 127-19 24-14 1.6  Other countries  C) _(.) o  0)  C)  C) - C)  C) 2. Sweet oranges : 2.1  Countries on the Mediterranean : 2.1.1  Navels (with the exception of Navel sanguines), Navelines , Navelates, Salusti ­ anas, Vernas, Valencia lates, Maltese blondes, Shamoutis , Ovalis, Trovita, Hamlins 1 371 264-84 84-19 199-62 22-98 41 814 93-56 17-76 2.1.2  Sanguines and semi-sanguines, including Navel sanguines and Maltese sanguines . 1 634 315-51 100-29 237-81 27-38 49 813 111-46 21-15 2.1.3  Other  2.2  Countries in southern Africa      .    2.3  USA 1 280 247-2 S 78-59 186-36 21-45 39 035 87-34 16-58 2.4  Brazil 2.5  Other countries 893 172-56 54-85 130-06 14-97 27 243 60-96 11-57 3 . Grapefruit and pomelos : 3.1 (deleted) 3.2  Cyprus, Egypt, Gaza, Israel , Turkey .... 1 228 237-22 75-41 178-80 20-58 37 452 83-80 15-90 3.3  Countries in southern Africa  C)  C) - C)  C)  C)  C)  C) - C) 3.4  USA 2 308 445-67 141-67 335-91 38-67 70 362 157-44 29-88 3.5  Other American countries 1 373 265-12 84-27 199-83 23-00 41 857 93-66 17-77 3.6  Other countries 893 172-43 54-81 129-97 14-96 27 223 60-91 11-56 4 . Clementines 1 968 380-11 120-83 286-49 32-98 60 011 134-28 25-48 5 . Mandarines, including Wilkins 1 928 372-25 118-33 280-58 32-30 58 771 131-51 24-96 6 . Monreales and satsumas 1 576 304-26 96-72 229-33 26-40 48 036 107-49 20-40 7 . Tangerines, tangelos, tangors and other citrus fruits falling within subheading 08.02 B of the Common Customs Tariff, not elsewhere specified or included 2 270 438-38 139-35 330-42 38-04 69 211 154-87 29-39 (') The standard average value for this code number is established by Regulation (EEC) No 2419/80 of 19 September 1980 (OJ No L 249 of 20 . 9 . 1980). 7. 5 . 81 Official Journal of the European Communities No L 123/ 17 Table II : Apples and pears Code Description Amount of standard average values/ 1 00 kg gross Bfrs/Lfrs Dkr DM FF £ Irl Lit Fl £ 8 . 8.1 Apples :  Countries of the southern hemisphere . . . 2 206 425-98 135-41 321-07 36-97 67 253 150-49 28-56 8.2 8.3  European third countries  Countries of the northern hemisphere other than European countries 2 115 408-37 129-81 307-80 35-44 64 473 144-27 27-38 9 . Pears : 9.1  Countries of the southern hemisphere . . . 2 748 530-55 168-65 399-89 46-04 83 763 187-43 35-57 9.2 9.3  European third countries  Countries of the northern hemisphere other than European countries